Citation Nr: 0816839	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a personal hearing before a Member of 
the Board in Washington DC and a hearing was scheduled in 
November 2007.  While the veteran was notified of this 
hearing by way of a letter sent in September 2007, he did not 
show up for the scheduled hearing.  Therefore, there is no 
Board hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2007).


FINDING OF FACT

Right knee disability is primarily manifested by pain and 
flexion of the right knee limited to 80 degrees with pain 
after repetitive use.  Ankylosis, subluxation, lateral 
instability, limitation of extension of the right leg, and 
malunion of the tibia and fibula with marked knee disability 
are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs), 5003, 5257, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element 4 from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.  

An August 2004 notification letter informed the veteran of 
his and VA's respective duties for obtaining evidence and 
asked him to submit evidence and/or information in his 
possession to the AOJ.  This letter also informed the veteran 
that to establish entitlement to an increased evaluation the 
evidence must show an increase in severity/ that the 
condition has gotten worse.  A March 2003 letter provided 
proper notice regarding degrees of disability and effective 
dates.  This letter also notified the claimant that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

These letters did not fully satisfy the VCAA duty to notify 
with respect to elements (1) and (2) from Vazquez-Flores.  
Essentially, these letters did not specifically ask the 
veteran to provide evidence of the effect that any worsening 
has on his employment and daily life, or provide him with at 
least at least general notice of the specific requirements 
for a higher evaluation for his disability.    

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.        (U.S. Mar. 21, 
2008) (No. 07A588), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Initially, regarding any prejudice, the Board finds it 
telling that the veteran is represented by a veterans' 
service organization that the Board presumes knowledgeable in 
the relevant law and procedures and that has not alleged any 
prejudice to the veteran in the notice that has been given.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran and his representative show 
actual knowledge of what is needed to substantiate his claim, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life, and actual 
knowledge of the specific requirements for a higher 
evaluation for right knee disability.  In an August 2004 
statement, the veteran relays that he has lost jobs due to 
not being able to stoop for more than 5 to 10 minutes at a 
time and that he can not participate in sports or activities 
with his grandchildren.  In the November 2007 Informal 
Hearing Presentation, the veteran's representative argues 
that the veteran warrants at least a 20 percent evaluation 
based on loss of motion under 38 C.F.R. § 4.71a, DC 5260 and 
possibly a separate rating under a different Diagnostic Code.  
These statements show awareness of what is needed to 
substantiate the veteran's claim, including evidence of the 
effects of any worsening on employment and daily life and 
that specific measurements (loss of range of motion) may be 
needed.  Significantly, the Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant that demonstrate an awareness of what was 
necessary to substantiate his claim.  Id., 22 Vet. App. at 
49.  This showing of actual knowledge satisfies the first and 
second requirement of Vazquez-Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
"buddy statements", and service treatment records.  There 
is no indication that any other treatment records exist that 
should be requested, or that any available pertinent evidence 
has not been received.  A VA examination was provided in 
connection with this claim.  

In the November 2007 Informal Hearing Presentation, the 
veteran's representative argues that the veteran should be 
afforded another VA examination as the November 2004 VA 
examination report did not expressly state whether the 
veteran had any subluxation of the right knee.  The reported 
findings from the November 2004 examination are sufficiently 
detailed with recorded history, clinical findings, to include 
the veteran's range of motion of the knee and at what range 
pain began, and pertinent diagnosis.  While the examiner did 
not specifically address knee subluxation, the examiner did 
note no instability of the medial and lateral collateral 
ligaments and that the anterior and posterior cruciate 
ligaments were normal.  There is nothing to suggest that the 
veteran has subluxation of the right knee that was not 
reported by the examiner.  None of the other competent 
medical evidence of record indicates that the veteran has any 
current right knee subluxation.  In fact, a July 2004 VA 
treatment note states that the veteran complained only of 
knee pain and swelling.  The veteran has not stated that he 
currently has problems with right knee subluxation.  As such, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Vazquez-Flores, 22 Vet. App. 37; Dingess, 19 Vet. App. 473.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Increased Ratings

The veteran asserts that his right knee disability is worse 
than currently evaluated.  He states that his right knee 
disability causes pain and swelling, problems with stooping 
for more than 5 to 10 minutes, problems with participation in 
sports or activities with his grand children, and has 
resulted in his losing jobs.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Under DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
Diagnostic Codes that focus on limitation of motion of the 
knee are DCs 5260 and 5261.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2007), pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 20 percent 
for right knee disability.  

The veteran submitted November 2004 letters from his wife and 
a friend which have been considered by the Board.  His wife 
writes that she has observed her husband's physical motor 
skills deteriorate and has noticed that he limps at times and 
can not kneel at church or while doing chores that require 
kneeling for a long period of time.  He also cannot play 
sports with his sons and complains about his right leg.  The 
veteran's friend writes that he has observed the veteran in 
pain and having problems getting around.  While the veteran 
is certainly competent to report having pain and other common 
symptoms of a knee disability and his wife and friend can 
certainly relay what the have observed, there is no 
indication that any of them have the appropriate medical 
training and expertise to be competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The veteran was afforded a VA examination in November 2004.  
At that examination the veteran complained of right knee pain 
increasing over the last few years.  The examiner noted the 
relevant medical history.  On physical examination, the 
veteran's right knee was larger than the left by 1 centimeter 
and there was mild tenderness at the lateral aspect.  The 
right knee was not warm or red.  Flexion of the right knee 
was 0 to 45 degrees without pain and 45 to 90 degrees with 
pain and extension was to 0 degrees.  After repetitive use, 
flexion of the right knee was 0 to 30 degrees without pain 
and 30 to 80 degrees with pain and extension was to 
0 degrees.  There was no instability of the medial and 
lateral collateral ligament and the anterior and posterior 
cruciate ligaments were normal.  X-rays showed minimal 
degenerative changes of the patella.  The diagnosis given was 
degenerative joint disease of right knee, status post knee 
surgery, with lateral meniscectomy in 1974.  The other 
competent medical evidence of record is not in significant 
conflict with these findings.  

To substantiate his claim for a disability rating in excess 
of 20 percent for right knee disability, the evidence would 
need to show limitation of flexion of the leg to 15 degrees, 
limitation of extension of the leg to 20 degrees, some 
combination of limitation of flexion and extension of the 
right leg, or recurrent subluxation or lateral instability of 
the right knee.  Limitation of extension of the right leg, 
recurrent subluxation of the right knee, and lateral 
instability of the right knee are not shown by the competent 
medical evidence of record.  In fact, at the November 2004 VA 
examination the veteran had extension to 0 degrees and the 
examiner specifically noted no instability.  

Regarding limitation of flexion of the right leg, the 
November 2004 VA examination shows that the after repetitive 
use flexion of the right knee was to 30 degrees without pain 
and to 80 degrees with pain.  Such limitation does not rise 
to the level contemplated in the 30 percent rating for 
limitation of flexion of the leg.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected knee disability and any additional 
functional loss on repetitive use are contemplated in the 
20 percent rating currently assigned.  At the veteran's 
November 2004 examination it was reported that the veteran 
had 0 degrees of right knee extension before and after 
repetitive use and that he had flexion of the right knee 0 to 
30 degrees without pain and 30 to 80 degrees with pain after 
repetitive use.  Such findings do not indicate that a higher 
rating is warranted considering the effects of pain and 
repetitive use.

The Board has also considered rating the veteran's right knee 
disability using other Diagnostic Codes; however, the Board 
finds no relevant Diagnostic Code(s) that would allow for an 
evaluation in excess of 20 percent for the veteran's right 
knee disability.  There is no indication that the veteran has 
ankylosis of the right knee or malunion of the tibia and 
fibula.  As such, a rating under DC 5256 or DC 5262 would not 
be appropriate.  See 38 C.F.R. § 4.71a, DCs 5256, 5262.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 20 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for right knee disability, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds 
no basis upon which to predicate assignment of "staged" 
ratings.  There is no objective evidence subsequent to that 
examination of any change in his overall knee pathology.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for right 
knee disability are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling, is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


